DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 9/23/2022.
Claims 1, 10 and 27-44 are pending. Claims 2-9 and 11-26 are cancelled. Claims 27-44 are new. Claims 1 and 10 are currently amended. Claims 1 and 10 are independent.
Response to Arguments
Applicants' arguments and amendments, filed 9/23/2022, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a new interpretation of the prior art of Jeng as noted below in the rejection of independent claim 1.
Applicants' arguments and amendments, filed 9/23/2022, with respect to independent claim 10, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Kim, as noted below in the rejection of independent claim 10.
A.	Prior-art rejections based at least in part by Jeng

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al. (US 2019/0131241 A1, hereinafter “Jeng”). 
Regarding independent claim 1, Figure 7I of Jeng discloses an electronic package, comprising: 
a first conductive structure 102 (“interconnection structure”- ¶0024); 
a second conductive structure 112/140 (collectively 112 “interposer substrate”- ¶0033, which includes layers 114, 116, 118 and 120- ¶0034, and 140 “bonding structures”- ¶0055) disposed over the first conductive structure 102, wherein the second conductive structure 112/140 defines a cavity 126 (“recess”- ¶0035) over the first conductive structure 102; 
an electronic component 108/110 (collectively 108 “semiconductor die” and 110 “bonding structures”- ¶0028) disposed over the first conductive structure 102 and at least partially disposed in the cavity 126; 
an underfill 128’ (“underfill layer”- ¶0100) disposed between the first conductive structure 102 and the electronic component 108/110; and 
a dam structure 702 (“blocking element”- ¶0098) disposed on the first conductive structure 102 and configured to confine the underfill 128’ (¶0100),
wherein the dam structure 702 protrudes from the first conductive structure 102, an inner surface (i.e., specifically the portions of the inner surface of 702 in direct physical contact with underfill 128’) of the dam structure 702 is in contact with the underfill 128’, and the inner surface of the dam structure 702 is not exposed from the underfill 128’ in a cross-sectional view.
Regarding claim 30, Figure 7I of Jeng discloses wherein a level of a top surface (i.e., top surface of 108) of the electronic component 108/110 is lower than a level of a top surface (i.e., the top surface of 140) of the second conductive structure 112/140.
Regarding claim 31, Figure 7I of Jeng discloses the electronic package further comprising: 
an encapsulant 130/142/202 (collectively 130 “protective layer”, 142 “underfill layer” and 202 “adhesive layer”- ¶¶0043, 0057, 0065) disposed within the cavity 126, wherein the encapsulant 130/142/202 encapsulates the top surface and a lateral surface of the electronic component 108/110.
Regarding claim 32, Figure 7I of Jeng discloses wherein a top surface (i.e., the top surfaces of 142 and 202) of the encapsulant 130/142/202 is substantially aligned with the top surface (i.e., the top surface of 140, specifically the top surface of the bonding pad of 140- ¶0055) of the second conductive structure 112/140.
Regarding claim 33, Figure 7I of Jeng discloses wherein a thickness of the encapsulant 130/142/202 on the top surface of the electronic component 108/110 is less than a width of the encapsulant 130/142/202 between the lateral surface of the electronic component 108/110 and an inner surface of the second conductive structure 112/140.
Regarding claim 34, Figure 7I of Jeng discloses wherein a level of a bottom surface (i.e., the bottom surface of 118) of the second conductive structure 112/140 is higher than a level of a bottom surface (i.e., the bottom surface of 110) of the electronic component 108/110.
B.	Prior-art rejections based at least in part by Kim

Claim Rejections - 35 USC § 102
Claims 10 and 41-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2022/0077130 A1).	
Regarding independent claim 10, Figure 1A of Kim discloses an electronic package, comprising: 
a first conductive structure 130 (“first package substrate”- ¶0022); 
a second conductive structure 120 (“frame”- ¶0036) disposed over the first conductive structure 130, wherein the second conductive structure 120 defines a cavity 120H (“hole”- ¶0081) over the first conductive structure 130; 
an electronic component 110 (“semiconductor chip”- ¶0030) disposed over the first conductive structure 130 and at least partially disposed in the cavity 120H; 
a stress compensation layer 160 (“warpage control layer”- ¶0022) disposed on the cavity 120H; and 
an encapsulant 140 (“molding”- ¶0022) disposed within the cavity 120H and encapsulating the electronic component 110, wherein the encapsulant 140 is located between the electronic component 110 and the stress compensation layer 160.
Regarding claim 41, Figure 1A of Kim discloses wherein the stress compensation layer 160 is in contact with the encapsulant 140.
Regarding claim 42, Figure 1A of Kim discloses wherein a lateral surface (i.e., outer side surface of 140) of the encapsulant 140 is substantially aligned with an edge (i.e., outer side edge of 160) of the stress compensation layer 160.
Regarding claim 43, Figure 1A of Kim discloses wherein the encapsulant 140 has a first portion (i.e., the portion of 140 in cavity 120H) extending between the second conductive structure 120 and the first conductive structure 130 in a diagonal direction and a second portion above the electronic component 110, and a thickness of the second portion of the encapsulant 140 is less than a thickness of the first portion of the encapsulant 140.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kim.
Regarding claim 40, Kim does not expressly disclose wherein the stress compensation layer is configured to provide a tensile stress.
However, Kim discloses wherein the stress compensation layer 160 is configured to reduce warpage of the electronic package (¶0039), which would include providing a type of stress (i.e., either tensile and/or compressive stress) to the electronic package.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the stress compensation layer is configured to provide a tensile stress for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the type of stress that can be provided to the electronic package is limited to either tensile and/or compressive stress.
Furthermore, the recited “wherein the stress compensation layer is configured to provide a tensile stress” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the stress compensation layer, which the prior art of Kim clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Allowable Subject Matter
Claims 27-29, 35-39 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 27 (which claims 28-29 depend from), the prior art of record including Jeng, Pei and/or Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the electronic component has a bottom surface facing the first conductive structure, and a level of a top surface of the dam structure is lower than a level of the bottom surface of the electronic component”.
Regarding claim 35, the prior art of record including Jeng, Pei and/or Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the second conductive structure is electrically connected to the first conductive structure through a first interconnector, the electronic component is electrically connected to the first conductive structure through a second interconnector, the dam structure is free from overlapping the second conductive structure along a direction which is substantially perpendicular to a top surface of the first conductive structure, and the first interconnector is closer to the dam structure than the second interconnector is”.
Regarding claim 36, the prior art of record including Jeng, Pei and/or Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first conductive structure comprises an insulative layer, and the dam structure and the insulative layer are monolithic”.
Regarding claim 37 (which claims 38-39 depend from), the prior art of record including Jeng, Pei and/or Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein an edge of the stress compensation layer is substantially aligned with a sidewall of the cavity”.
Regarding claim 44, the prior art of record including Jeng, Pei and/or Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the second conductive structure comprises an inner via, and a diameter of the inner via is tapered along a direction far from the first conductive structure”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/          Primary Examiner, Art Unit 2895